Citation Nr: 1209202	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-33 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a left ankle sprain claimed as a left leg fracture.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a lumbar spine disorder.

3.  Whether new and material evidence has been received to reopen the claim for service connection for a right foot disorder.

4.  Whether new and material evidence has been received to reopen the claim for service connection for a left foot disorder.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1984.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the claims for service connection for a left ankle sprain, a low back disorder, and bilateral foot disorder; denied entitlement to service connection for hearing loss, tinnitus, and PTSD; and denied entitlement to a TDIU.  

In July 2011 the Veteran testified at a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.


In July 2011 the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in July 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

In light of the nature of the claim and the symptomatology described during the course of the claim for service connection for PTSD, the Board has amended that issue as listed on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In July 2011 prior to promulgation of a decision in the appeal to reopen the claims for service connection for a left ankle sprain claimed as a left leg fracture, a low back disorder, a right foot disorder, and a left foot disorder, the Veteran indicated that he wished to withdraw the appeal with respect to those claims.

2.  In July 2011 prior to promulgation of a decision in the appeal for service connection for bilateral hearing loss and tinnitus, the Veteran indicated that he wished to withdraw the appeal with respect to those claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issues of reopening the claims for service connection for a left ankle sprain claimed as a left leg fracture, a low back disorder, a right foot disorder, and a left foot disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issues of service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

During the July 2011 hearing, the Veteran indicated that he was withdrawing his appeal to reopen his claims for service connection for a left ankle sprain claimed as a left leg fracture, a low back disorder, a right foot disorder, and a left foot disorder, and that he was withdrawing his claims for service connection for bilateral hearing loss and tinnitus.  The Veteran's statement satisfies the requirements for withdrawing the appeal with respect to those claims.  Thus, with respect to those claims, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal on those issues is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal of those claims, and the appeal of those claims is dismissed.



ORDER

The appeal concerning the issue of whether new and material evidence has been received to reopen the claim for service connection for a left ankle sprain claimed as a left leg fracture is dismissed.

The appeal concerning the issue of whether new and material evidence has been received to reopen the claim for service connection for a lumbar spine disorder is dismissed.

The appeal concerning the issue of whether new and material evidence has been received to reopen the claim for service connection for a right foot disorder is dismissed.

The appeal concerning the issue of whether new and material evidence has been received to reopen the claim for service connection for a left foot disorder is dismissed.

The appeal for service connection for bilateral hearing loss is dismissed.

The appeal for service connection for tinnitus is dismissed.


REMAND

The Board has reviewed the evidence of record and finds that additional development is required before deciding the claims on appeal.

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder due to events during military service.  The Veteran claims that he has PTSD as a result of several stressor events that occurred during his active duty in the Marine Corps.  First, he again described the general stress of working with a variety of munitions, including HE (high explosive) grenades, which "could have blown up at any time."  He stated that his military work caused nightmares of dying, and when he did not receive help when he requested it, he self-medicated with alcohol.  Second, he reported that he witnessed a suicide and several accidental deaths of Marines at the 1st Marine Division, 3rd Marines.

In a May 2007 letter, the RO asked the Veteran to provide more detailed information regarding his claimed military stressor events and provided him with a PTSD questionnaire.  In reply, the Veteran submitted private treatment records, which showed that he sustained multiple injuries in February 2006 when a drunk driver hit him while the Veteran was riding a motorcycle.  After one year he returned to his job of 21 years as a security police officer (SPO) lieutenant, but described episodes of significant anxiety and panic, depression, suicidal thinking, and other symptoms.  The diagnosis was PTSD and major depressive disorder, and he was determined to be unfit for performing either SPO or SO (security officer) duties.

In a July 2007 letter, the RO again asked the Veteran to provide specific details of stressful incident(s) in service that resulted in PTSD and enclosed another PTSD questionnaire.  He replied that he already submitted a stressor statement.  In August 2007 memoranda the Joint Service Records Research Center (JSRRC) coordinator detailed the efforts made to obtain information necessary to corroborate stressful events for the PTSD claim and explained that the two reported stressor events were non-searchable because the former was considered a "could have happened event" and the latter failed to provide specific dates, locations, and/or names of casualties.

The Veteran described additional military stressor events in September 2007.  First, he reported being robbed by a fellow Marine of the ordnance he was transporting for destruction.  The other Marine told the Veteran he would kill him if he reported the incident, so the Veteran did not report it.  Second, he reported discovering a woman being raped by two Marines, who told him to go away and said they would kill him if he reported them.  The Veteran said he feared for his life and never reported the incident.  Third, he stated that while driving a forklift in early 1982 he saw an overturned vehicle and an airman passed out on the side of the road.  He left to report the incident and assisted with the recovery of the HE bombs.  He believed the driver was killed due to the accident.  Fourth, the Veteran reported that while stationed in Okinawa, his unit prepared ordnance to support Marines and he was part of the peace-keeping force that assisted in Lebanon.  He stated that after he returned stateside, he lost most of his Marine friends in the October 23, 1983 bombing of Marine barracks in Lebanon.  Fifth, he described an accident in early 1984 in which a chain used to tie down pallets came loose, wrapped around his leg, and pulled him out of a trailer, causing head injuries.  He added that he made a sick call, received an I-V, and was told he suffered from heat exhaustion.  Finally, he indicated that around the same time, he heard someone yelling, he ran outside, and discovered a Marine trapped between two trucks.  He later heard that the Marine died from his injuries.

In a November 2007 memorandum, the JSRRC coordinator explained that these additional stressor events were non-researchable because they were either not reported at the time they occurred, or did not provide specific names of any of the casualties involved in the reported accidents.  The claim for PTSD was denied in a February 2008 rating decision.

The Veteran disagreed with the denial and submitted additional evidence in May 2008.  In lay statements the Veteran's parents described changes they observed in the Veteran, including anxious and depressed appearance.  The Veteran also reported additional military stressors.  First, he stated that sometime between February 1 and March 30, 1981 an Army specialist was blown up inside a bunker during a training exercise, and he saw pieces of the specialist's body.  Second, he reported that while he was stationed at Camp Schwab in Okinawa, he saw a Marine jump from a tower and was close enough to observe the impact of his head exploding and to have blood from the impact on his clothing.  In addition, the Veteran indicated that the event involving an overturned vehicle occurred in Okinawa between July and August 1982, and the event in which he was robbed of the ordnance he was transporting occurred in 1984 across from Camp Del Mar.

Then, in December 2009 the Veteran described a physical and sexual assault that occurred around 1981 while he was stationed at the Marine Corps Recruit Depot (MCRD).  He reported having trouble understanding rifle commands and during an exercise, his sergeant ordered him to a hut to make a head call.  When he arrived at the hut, two drill instructors were there and immediately began to physically assault him.  He stated that a third drill instructor arrived, and they continued to assault him while using racial epithets and telling the Veteran that they were going to sexually assault him and then kill him.  He recalled that the third drill instructor punched him in the head, he fell to the ground, and he awoke with his pants down.  He stated that he was constantly reminded of the assault if he made further mistakes and was constantly harassed.  He again related seeking help from his private doctor during a leave period, receiving medication for anxiety, requesting a refill of the medication from a corpsman, and turning to alcohol after the medication refill was denied.  

The Veteran also submitted VA treatment records reflecting his disclosure of a physical and sexual assault during military service.  In an August 2008 VA psychotherapy note, he told the psychiatrist of the alleged in-service assault and that he had previously been a victim of childhood sexual trauma by his father.  The psychiatrist remarked that these traumas must be considered alongside the other active service traumas as synergistic events amplifying the effects of each traumatic episode.  The assessment was PTSD.  (In an August 2007 VA mental health assessment, the Veteran also admitted that he was excessively "disciplined" as a child by his father using a belt or tree limb, often causing injuries).

Although a May 2011 supplemental statement of the case provided information about other evidence that may corroborate his account of in-service personal assault pursuant to 38 C.F.R. § 3.304(f)(4) (2011), the May and June 2007 RO letters did not include this information.  The AMC/RO should provide the Veteran with a corrective VCAA notice letter that is responsive to his claim for PTSD, or another psychiatric disorder, based on military sexual trauma because such evidence may support his claim.

During the July 2011 hearing, the Veteran testified that he first sought help from the August 2008 VA psychiatrist, Dr. V., in 2004.  He testified about being sexually assaulted by drill instructors during boot camp at MCRD in San Diego, receiving medication for anxiety from his private physician, and self-medicating with alcohol thereafter.  He provided another written account of the alleged assault that is associated with the claims file.  The AMC/RO should obtain treatment records from the New Mexico VA Healthcare System dated from July 2003 to May 2007.

On enlistment examination in June 1980, the Veteran denied any psychiatric problems and psychiatric functioning was listed as normal on clinical evaluation.  In a January 1982 treatment note from the Camp Schwab Dispensary, the Veteran complained of nervousness since enlistment.  He reported that he was recently seen by his civilian physician while on leave and was given a one month supply of Ativan; he was now requesting a refill.  He denied any past psychiatric history.  Reported objective findings on mental status examination included anxious appearance; affect appropriate to mood - quiet, reserved; and considered somewhat immature.  The impression was situational reaction with anxiety.  The examiner indicated that he counseled the Veteran at length, provided reassurance, and would attempt behavior modification and counseling.  Subsequent service treatment records were silent for complaints, findings, or reference to psychiatric problems, including at separation examination.

An abstract of service showed that the Veteran was stationed at the MCRD in San Diego from November 1980 through January 1981.  A chronological record reflects that the Veteran was on annual leave for most of November 1981.  It appears that he was transferred to Okinawa, Japan in December 1981 until he was transferred to Camp Pendleton in November 1982.  The RO requested and received the Veteran's service personnel records in July 2003; however, it does not appear that the complete file was requested.  The AMC/RO should request the Veteran's complete service personnel records.

Having reviewed the entire claims file, the Board notes that the March 2007 diagnosis of PTSD appears to relate to the traumatic motorcycle accident in February 2006 during which the Veteran sustained multiple injuries.  For example, in a private treatment record dated in March 2007 from W. R., M.D., the Veteran reported that he had to take leave from his job because of severe anxiety, stating that as he was driving to work, he would think the cars were going to hit him and kill him.  In addition, records from the Social Security Administration (SSA) that are associated with the claims file reflect that the Veteran claimed that his disabilities began on the date of his motorcycle accident in February 2006.  In fact, SSA disability benefits were awarded based on anxiety related disorders with an onset date in February 2006.

With respect to the Veteran's claimed stressors other than the alleged physical and sexual assault against him, the Board reiterates that despite being notified in May and June 2007 of the level of specificity required to attempt to verify a claimed stressor, none of those events included sufficient detail.  

Moreover, the Board notes that in an October 2002 VA treatment record, the Veteran presented to establish care and endorsed insomnia, depression, anxiety, and nervousness in a review of systems.  He denied a history of military sexual trauma at the time, which was his first visit to a VA physician, but a depression screen was positive.

In light of the above, the Board concludes that the Veteran should be afforded a VA mental disorders examination to determine whether he has any current psychiatric disability that is related to events during military service.

The Board also observes that evidence in the claims file suggests that the Veteran attempted to obtain the November 1981 private treatment record from Dr. W. R. in December 2009 and was informed by the state Medical Board that physicians are only required to keep patient records for ten years from the date of last treatment.  The communications with the Medical Board do not explicitly indicate that the record is not available, only that Dr. W. R. apparently would not provide it.  The AMC/RO should make an additional attempt to obtain any treatment records from Dr. W. R. dated from November 1981 through 1984.

The AMC/RO also should obtain any relevant, ongoing treatment records from the New Mexico VA Healthcare System, to include the Albuquerque VA medical center, dated since November 2009.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Regarding the claim for a TDIU, because the issue is dependent on the outcome of the claim for service connection for an acquired psychiatric disorder, it is inextricably intertwined with the issue being remanded and must also be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send a corrective VCAA notice letter pertaining to a claim for service connection for PTSD based on personal assault pursuant to 38 C.F.R. 
§ 3.304(f)(4) (2011). 

2.  The AMC/RO should ask the Veteran to specify all of the private and VA medical providers where he has received treatment for PTSD or other psychiatric disorders since separation from service.  In addition, relevant VA treatment records dated from July 2003 to May 2007 and treatment records dated from November 2009 to the present from the New Mexico VA Healthcare System should be requested.  Also, after securing any necessary release, the AMC/RO should request private treatment records from Dr. W. R. dated from November 1981 through 1984.  If any requested records are unavailable, then the file should be annotated as such and the Veteran and his representative should be so notified.

3.  After the above development has been completed to the extent possible, the Veteran should be scheduled for a VA mental disorders examination to determine the nature of his current psychiatric disability and to obtain an opinion as to whether the Veteran has PTSD, or any other psychiatric disorder, that is related to his military service versus a post service motorcycle accident.  All indicated tests and studies are to be performed.  The claims folder and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.

After reviewing the record and examining the Veteran, the examiner is asked to provide the diagnosis for any mental disorders identified, to include stating whether the Veteran meets the diagnostic criteria for PTSD.  If so, the examiner should indicate the stressor(s) upon which the diagnosis is based.  Thereafter, the examiner should provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disorder had its onset during military service, or is otherwise related to military service versus the February 2006 traumatic motorcycle accident.  A medical analysis and rationale must be included with the opinions.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


